DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is suggested that after “a latch,” –the electric control device—be inserted, for clarity. 
	In claim 1, in the entire phrase of “wherein the protrusive end abuts… to actuate the locking member”, it is unclear clear, when and understood what conditions the claimed abutment is intended to take place and for what structural/functional purpose, in the context of the claim language.  
	 In claim 1, “an inner side a first protrusion corresponding with the stop portion” is unclear and not fully understood in the context of the claim language.  
	The intended structural and/or function purpose of the electric control device and its claimed elements, particularly the elements associated with the locking cap device, have not been adequately defined in the context of the claim language so as to enable one having ordinary skill in the art to understand how and in what way the invention serves a particular defined purpose, in conjunction with a latch. 
	In intended functional/structural purpose(s) of the limitations of claim 2 and 3 have not be adequately defined in the context of the claim language. 
	In claim 3, there is a lack of antecedent basis for “the inner face”.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, US Patent 2010/0127518A1.  As in claim 1, an electric control device for a latch, comprising a mounting seat (including 20) including a first compartment and a second compartment (including 24); an electric locking device including a bracket (broadly considered to be at least a portion of 40; or can take the form of structure similar to 621 of figure 1A) securely mounted in the second compartment and a driving member (including 45) securely mounted to the bracket, wherein the bracket includes a first face, wherein the driving member is coupled with a locking member including a stop portion (including 46) having a protrusive end, wherein the protrusive end abuts the first face of the bracket without interfering with movement of the locking member, and wherein the driving member is configured to actuate the locking member; and a locking cap device (including 30) pivotably connected to the mounting seat and received in the first compartment, wherein the locking cap device includes an inner side having a first protrusion (including 32) corresponding to the stop portion, wherein when the stop portion is located on a rotational path of the first protrusion, the locking cap device is not pivotable from a closure position to a non-closure position, and wherein when the stop portion is not located on the rotational path of the first protrusion, the locking cap device is pivotable relative to the mounting seat between the closure position and the non-closure position not closing the second opening (as conventional).  As in claim 2, as best understood, and at least broadly, the bracket includes a second face spaced from the first face, and wherein the second face abuts an inner face of the second compartment.  As in claim 7, the protrusive end is parallel to the first face of the bracket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding the limitations of this claim, including with respect to coupling grooves, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason one skilled in the art one skilled in the art may have elected such structure is to aid in alignment when joining components, the device during assembly, as well known and established in the art. 

Allowable Subject Matter
Claims 4-6, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675